DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christian Mannino on 3/7/2022.
The application has been amended as follows: 
Please see  attached document in the OA Appendix.
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 02/04/2022, regarding the rejection of claims 1 and 11-13 under 35 U.S.C. 102(a)(1), claims 2-4, 14, and 15 under 35 U.S.C. 103, and claims 2-10 under 35 U.S.C. 112(b) were found to be persuasive. Claims 2 and 8 have been cancelled. The added limitation of “wherein the filter of each signal channel and reference channel feedback loop is a low pass filter having a first cut-off frequency for a differential signal of the input signal of the read-out signal channel and the reference signal, and wherein each signal channel and reference channel feedback loop is an active low pass filter having a second cut-off frequency for a common mode signal of the input signals of the read-out signal channels and the reference signal, wherein the second cut-off frequency is higher than the first cut-off frequency” in claim 1 overcomes the rejection. New claims 16 and 17 include limitations from claims 5 and 6, respectively, which were indicated as allowable in the Non-Final Rejection of 11/08/2021. No prior art was found . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792